DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 and 02/08/2022 was filed after the mailing date of the application on 12/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN 107785350) in view of Park (KR 20070016602).
Regarding claim 1, Hong discloses:
A gate driver on array (GOA) circuit, (at least refer to fig. 1 and paragraph 25. Describes display panel 100 such as by grid electrode driving array on array GOA panel of any type of circuit board technology) comprising: 
A GOA drive signal line, (at least refer to fig. 2 and paragraph 32. Describes signal lines 220a, 220b, 220c, 220d each of two ends are respectively electrically connected with the panel driving chip 110 and a panel drive array circuit 140) comprising; and 
A GOA protection circuit, wherein an end of the GOA protection circuit is connected to the signal line, and another end thereof is electrically connected to the signal line, the signal line, and the signal line, (at least refer to fig. 2 and paragraphs 29-30. Describes the electrostatic protection circuit 230a, 230b, 230c, 230d respectively include electrostatic protection elements 232a, 232b, 232c, 232d and leads 234a, 234b, 234c, 234d. Wire 234a, 234b, 234c, 234d wherein each one end respectively electrically connected each electrostatic protection element and the other end of each is respectively corresponding to each of the signal lines 220a, 220b, 220c, 220d are electrically connected).
Hong does not disclose:
a voltage common (VCOM) signal line, a start vertical (STV) signal line, a reference voltage (VSS) signal line, and a low-frequency clock (LC) signal line
Park teaches:
a voltage common (VCOM) signal line, a start vertical (STV) signal line, a reference voltage (VSS) signal line, and a low-frequency clock (LC) signal line, (at least refer to fig. 2 and paragraph 44. Describes the external connection terminal 114 four terminals of a start signal input terminal (ST), a first clock signal input terminal (CK), a first power supply voltage terminal (VOFF or VSS), the second power supply voltage terminal (VON or VDD))
The two references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate different types of signal lines as taught by Park with the electrostatic protection display device as disclose in Hong. The motivation to combine the Park reference is to in order to reduce the fault by the static electricity in the gate driving unit.
Regarding claim 10, Hong discloses:
A GOA drive signal line, (at least refer to fig. 2 and paragraph 32. Describes signal lines 220a, 220b, 220c, 220d each of two ends are respectively electrically connected with the panel driving chip 110 and a panel drive array circuit 140) comprising; and 
A GOA protection circuit, wherein an end of the GOA protection circuit is connected to the signal line, and another end thereof is electrically connected to the signal line, the signal line, and the signal line, (at least refer to fig. 2 and paragraphs 29-30. Describes the electrostatic protection circuit 230a, 230b, 230c, 230d respectively include electrostatic protection elements 232a, 232b, 232c, 232d and leads 234a, 234b, 234c, 234d. Wire 234a, 234b, 234c, 234d wherein each one end respectively electrically connected each electrostatic protection element and the other end of each is respectively corresponding to each of the signal lines 220a, 220b, 220c, 220d are electrically connected).
Hong does not disclose:
a voltage common (VCOM) signal line, a start vertical (STV) signal line, a reference voltage (VSS) signal line, and a low-frequency clock (LC) signal line
Park teaches:
a voltage common (VCOM) signal line, a start vertical (STV) signal line, a reference voltage (VSS) signal line, and a low-frequency clock (LC) signal line, (at least refer to fig. 2 and paragraph 44. Describes the external connection terminal 114 four terminals of a start signal input terminal (ST), a first clock signal input terminal (CK), a first power supply voltage terminal (VOFF or VSS), the second power supply voltage terminal (VON or VDD))
Regarding the claim 10, refer to the motivation of claim 1.
Allowable Subject Matter
Claims 2-9 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest a GOA protection circuit comprises: a doped layer disposed on a side surface of the active layer away from the insulating layer and having a first via hole; wherein the GOA protection circuit comprises a first diode, a second diode, and a third diode, and the first diode, the second diode, and the third diode are connected in parallel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/10/2022